Case 3:18-cv-00370-MHL Document 17 Filed 07/02/20 Page 1 of 10 PagelD# 104

IN THE UNITED STATES DIISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINITA
Richmond Division
LORRANDA ARNETT,
Plaintiff,
vy. Civil Action No. 3:18¢v370

HODGES LAW FIRM,
PLLC, et al.,

Defendants.
MEMORANDUM OPINION

This matter comes before the Court on Defendants Hodges Law Office, PLLC (“Hodges
Law”) and Thomas Hodges’s (“Hodges”) Motion to Dismiss Amended Complaint (the “Second
Motion to Dismiss”). (ECF No. 13.) Plaintiff Lorranda Arnett responded, (ECF No. 15), and
Hodges Law and Hodges replied, (ECF No. 16). This matter is ripe for disposition. The Court
dispenses with oral argument because the materials before it adequately present the facts and
legal contentions, and argument would not aid the decisional process. The Court exercises
jurisdiction pursuant to 28 U.S.C. § 1331.' For the reasons that follow, the Court will grant the

Motion to Dismiss with prejudice.

 

' “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The Amended Complaint
alleges that Hodges Law and Hodges violated Arnett’s rights protected by the Fair Debt
Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692f.
Case 3:18-cv-00370-MHL Document17 Filed 07/02/20 Page 2 of 10 PagelD# 105

I. Procedural and Factual Background

A. Procedural Background

Arnett originally brought her Complaint against Hodges Law alleging three violations of
the Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. §§ 1692e? and 1692f, arising
from Hodges Law’s attempt to collect Arnett’s overdue home owners association fees.

Hodges Law filed a Motion to Dismiss (the “First Motion to Dismiss”) pursuant to
Federal Rules of Civil Procedure 12(b)(6).* (First Mot. Dismiss 1, ECF No. 3.) The Court
granted the First Motion to Dismiss and dismissed all three FDCPA violations raised by Arnett.
(Sept. 4, 2019 Mem. Op. 1, ECF No. 10; Sept. 4, 2019 Order 1, ECF No. 11.) The Court granted
Arnett leave to amend her claim in part because she improperly added new factual allegations in
her response to the First Motion to Dismiss. (/d.)

Arnett timely filed the Amended Complaint naming not just Hodges Law, but also

Thomas Hodges.’ Rather than bring claims under both §§ 1692e and 1692f, in the Amended

 

? Section 1692e states that “[a] debt collector may not use any false, deceptive, or
misleading representation or means in connection with the collection of any debt.” 15 U.S.C.
§ 1692e. The statute gives examples of conduct that violate it, including “[t]he false
representation of .. . the character, amount, or legal status of any debt; or . . . [t]he use of any
false representation or deceptive means to collect or attempt to collect any debt.” 15 U.S.C.
§§ 1692e(2)(A) and 1692e(10).

3 Section 1692f provides that “[a] debt collector may not use unfair or unconscionable
means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. It delineates conduct that
violates the statute, including “[t]he collection of any amount (including any . . . fee . . .) unless
such amount is expressly authorized by the agreement creating the debt or permitted by law.” 15
ULS.C. § 1692f(1).

4 Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6).

>In Arnett’s original Complaint, she named only Hodges Law, “a Virginia limited
liability company.” (Compl. § 5, ECF No. 1.) In her Amended Complaint, Amett also brings
Case 3:18-cv-00370-MHL Document 17 Filed 07/02/20 Page 3 of 10 PagelD# 106

Complaint, Arnett brings claims under § 1692f only. Hodges Law and Hodges then filed the
Second Motion to Dismiss. Arnett responded and Hodges Law and Hodges replied.

B. Factual Background®

Arnett brings her Amended Complaint against Hodges Law and Hodges alleging two
violations of the FDCPA, 15 U.S.C. § 1692f, arising from Hodges Law and Hodges’s attempt to
collect Arnett’s overdue home owners association fees.

Arnett asserts that Hodges Law and Hodges “are each attempting to collect a consumer
type debt allegedly owed by [Arnett] . . . to Belfair Community Association, Inc. (“HOA’).””
(Am, Compl. J 7.) Although referring to the debt as “alleged,” Arnett concedes that, in April
2017, she “fell behind on her fees to the [home owners association] and her account was sent to a

third-party debt collector called EquityExperts.org [‘Equity’] . . . for collection.”® (/d. 9.)

 

suit against Thomas Hodges, who “owns, manages and controls litigation and collection policy at
Hodges Law.” (Am. Compl. 5-6, ECF No. 12.)

6 For the purpose of the Rule 12(b)(6) Motion to Dismiss, “a court ‘must accept as true all
of the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor
of the plaintiff.’” Kensington Volunteer Fire Dep’t, Inc. v. Montgomery Cty., Md., 684 F.3d 462,
467 (4th Cir. 2012) (quoting E.Z du Pont de Nemours & Co. v. Kolon Indus., 637 F.3d 435, 440
(4th Cir. 2011)).

7 In the September 4, 2019 Memorandum Opinion granting the First Motion to Dismiss,
the Court noted that Arnett did not specify whether the Belfair Community Association, Inc.
(“Belfair”) acts as the home owners association for her community. (Sept. 4, 2019 Mem. Op. 2.)
Arnett’s original Complaint simply referred to Belfair as “(‘the Association’).” (Comp. 4 6.) In
her Amended Complaint, Amett clarifies the record by calling Belfair the “(‘HOA’).” (Am.
Compl. { 7.)

8 In the September 4, 2019 Memorandum Opinion, the Court noted that Arnett’s original
Complaint did not explain “the relationship, if any, between her home owners association,
Equity, Hodges Law, and Hodges. She also [did] not explain why she [brought] suit against
Hodges [Law] only.” (Sept. 4, 2019 Mem. Op. 2.) Arnett does not resolve either of these
uncertainties in her Amended Complaint. First, she again fails to explain the relationship among
her home owners association (Belfair), Equity, Hodges, and Hodges Law. (Amend. Compl. 2-
5.) Second, she does not explain why she brings suit against Hodges Law and Hodges rather
Case 3:18-cv-00370-MHL Document17 Filed 07/02/20 Page 4 of 10 PagelD# 107

Approximately six months later, in October 2017, Arnett “received a statement from [Equity]
showing that it charged” her $1,058.75 in fees.° (Jd. 10.) Arnett specifies that the collection
fees include a delinquency processing fee ($15.00); an account turnover fee ($25.00); a payment
plan charge ($100.00); attorneys’ fees ($843.75); and a lien fee ($75.00). (/d. 4] 10-11.) Arnett
asserts that these fees have no “contractual or legal basis.” (/d. J 10.)

Arnett alleges that Hodges Law and Hodges violated 15 U.S.C. § 1692f of the FDCPA
because, in the absence of an express agreement among the parties, “there is no legal basis for
[Equity] to have assessed these charges nor for [Hodges Law or Hodges] to have attempted
to ...collect[] them.”!° (/d. 21.) Amett states that no express agreement exists. (See id.
421.) Arnett advances that, with no extant underlying agreement, Hodges Law and Hodges “had

no authority [to] collect these charges from [her]” under § 1692f. (/d.) Arnett asserts that

 

than Equity, despite directing all of her allegations toward actions taken by Equity, not Hodges
Law or Hodges. (/d.)

9 In the Amended Complaint, Arnett fails to allege any facts regarding any
communication or efforts by Hodges or Hodges Law to collect the HOA fees. The facts
provided indicate that only Equity, a non-party to this lawsuit, carried out the alleged collection
activities. In Arnett’s original Complaint, she alleged that she “received a letter from [Hodges
Law] attempting to collect the alleged Debt.” (Compl. { 10.) Arnett omits this factual allegation
in the Amended Complaint.

'0 Tn the sparse allegations of Arnett’s Amended Complaint, she alleges that the
collection fees “assessed by [Equity] in this case were never sanctioned by any agreement
between [Arnett] and her HOA, nor any agreement between [Equity] and the HOA.” (Am.
Compl. 721.) Although Arnett must plead sufficient facts only to make her claim plausible, her
broad factual allegations regarding these agreements without any additional support (including
the agreements themselves) preclude the Court from concluding, even at this early stage, that any
entity charged her fees without a contractual or legal basis.
Case 3:18-cv-00370-MHL Document 17 Filed 07/02/20 Page 5 of 10 PagelD# 108

Hodges Law and Hodges violated 15 U.S.C. 1692f “by attempting to collect charges which were
never paid over to any attorney or third party.”!! (Id. | 22.)

Finally, Arnett contends that “[a]s a direct and proximate cause of [Hodges Law and
Hodges’s] violation of 15 U.S.C. [§] 1692f, [she] has suffered emotional and pecuniary
damages.” (/d. 23.) Arnett seeks “actual damages, costs, interest, and attorneys’ fees.” (Jd. 5.)

II. Standard of Review: Rule 12(b)(6)

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain sufficient factual
information to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for
relief must contain .. . a short and plain statement of the claim showing that the pleader is
entitled to relief.”). Mere labels and conclusions declaring that the plaintiff is entitled to relief
are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate
some factual enhancement within the complaint to cross the line between possibility and
plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

(internal quotation marks omitted).

 

'! Amett lists only one count in her Amended Complaint. However, she mentions two
bases for that count when describing Hodges Law and Hodges’s alleged conduct: (1) Hodges
Law and Hodges had no authority to collect these charges from her, (Am. Compl. 4 21); and,

(2) Hodges Law and Hodges attempted to collect charges that were never paid to any attorney or
third party, (id. | 22). Because Amett brings both of these claims under § 1692f and fails to state
a claim under § 1692f, the Court need not address these theories individually when deciding the
Second Motion to Dismiss.
Case 3:18-cv-00370-MHL Document17 Filed 07/02/20 Page 6 of 10 PagelD# 109

A complaint achieves facial plausibility when the facts contained therein support a
reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.
at 556; see also Ashcroft v. Iqbal, 556 U.S. 662 (2009). This analysis is context-specific and
requires “the reviewing court to draw on its judicial experience and common sense.” Francis,
588 F.3d at 193 (citation omitted). The Court must assume all well-pleaded factual allegations to
be true and determine whether, viewed in the light most favorable to the plaintiff, they “plausibly
give rise to an entitlement to relief.” Iqbal, 556 U.S. at 676-79; see also Kensington, 684 F.3d at
467 (finding that the court in deciding a Rule 12(b)(6) motion to dismiss “‘must accept as true all
of the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor

of the plaintiff” (quoting Kolon Indus., 637 F.3d at 440)).
III. Analysis

A. Legal Standard: FDCPA Claims Generally

“The FDCPA protects consumers from abusive and deceptive practices by debt
collectors, and protects non-abusive debt collectors from competitive disadvantage.’” Lembach
v. Bierman, 528 F. App’x 297, 301 (4th Cir. 2013) (quoting United States v. Nat’! Fin. Servs.,
Inc., 98 F.3d 131, 135 (4th Cir. 1996)). To prevail on an FDCPA claim, a plaintiff must allege
that: (1) he or she was the object of collection activity arising from a consumer debt as defined

by the FDCPA; (2) the defendant is a debt collector as defined by the FDCPA;" and, (3) the

 

12 Arnett contends that the Supreme Court of the United States’ decision in Heintz v.
Jenkins, 514 U.S. 291 (1995), allows her to bring her § 1692f claim against a collection attorney,
such as Hodges. (Am. Compl. 4 13.) Although an attorney may qualify as a debt collector under
the FDCPA, Heintz does not control here. See Heintz, 514 U.S. at 299,

In Heintz, the Supreme Court held that the FDCPA applies to attorneys “who ‘regularly’
engage in consumer-debt-collection activity, even when that activity consists of litigation.” Jd.
The defendant in Heintz, an attorney, represented the bank as the bank attempted to collect a debt
owed by the plaintiff. Jd. at 293. The defendant attorney sent a letter to the plaintiffs attorney
regarding the amount owed under the loan agreement. /d. The Supreme Court held that the
Case 3:18-cv-00370-MHL Document 17 Filed 07/02/20 Page 7 of 10 PagelD# 110

defendant engaged in an act or omission prohibited by the FDCPA, such as using a false,
deceptive, or misleading representation or means in connection with the collection of any

debt. See Moore v. Commonwealth Trs., LLC, No. 3:09CV731, 2010 WL 4272984, at *2 (E.D.
Va. Oct. 25, 2010) (citing Blagogee v. Equity Trustees, LLC, No. 1:10cv13, 2010 WL 2933963,
at *5 (E.D. Va. July 26, 2010)).

B. The Court Will Dismiss Arnett’s § 1692f Claim Because She Fails to Allege
Sufficient Facts to Support This FDCPA Claim

Arnett contends that Hodges Law and Hodges attempted “to collect charges from [her]
for which there is no legal basis,” in violation of § 1692f. (Am. Compl. J 12.) Arnett contends
that no existing agreement “between [Arnett] and her HOA” or “between [Equity] and the HOA”
expressly authorized these charges. (Id 421.) Although Arnett lists several “illegal and bogus”
fees that Equity allegedly charged her, (id. ¢ 10), even read favorably, she fails to allege
sufficient facts in her Amended Complaint to plausibly support her § 1692f claim, see Twombly,

550 USS. at 556.

 

defendant attorney constituted a debt collector under the FDCPA because he “regularly” engaged
in consumer-debt-collection activities by attempting to “obtain payment of consumer debts
through legal proceedings.” Jd. at 294,

Although Heintz supports Arnett’s ability to name Hodges as a defendant in this matter, it
does not provide the support Amett seeks in sustaining her claim. Heintz is factually distinct.
First, in Heintz the defendant attorney directly engaged in attempts to collect the debt from the
plaintiff. See id. Even when given the opportunity to amend her Complaint, Arnett omits any
factual allegations that Hodges “regularly” engaged in consumer-debt-collection activities.
Indeed, even read favorably, Arnett asserts only that Equity—not Hodges—attempted to collect
the debt from her.

Second, in Heinz, the defendant attorney litigated on behalf of the bank that issued the
plaintiff her loan. Jd. Here, Arnett does not even suggest that Hodges Law or Hodges
represented Belfair in its attempts to collect the alleged debt. Rather, even in this Amended
Complaint, Arnett fails to establish any connection among Belfair, Equity, Hodges Law, and
Hodges.
Case 3:18-cv-00370-MHL Document 17 Filed 07/02/20 Page 8 of 10 PagelD# 111

Section 1692f broadly provides that “[a] debt collector may not use unfair or
unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. Subsection
§ 1692f(1) further punishes “the collection of any amount... unless such amount is expressly
authorized by the agreement creating the debt or permitted by law.” Jd.

Here, even on her second attempt, Arnett does not allege sufficient facts to demonstrate
that the fees charged by Equity (a non-party to this suit) amount to a violation of § 1692f for
which Hodges Law and Hodges (the named defendants) can be held accountable.'? Arnett
simply lists the fees themselves absent any factual, legal, or other support for her conclusory
contention that Hodges Law and Hodges violated § 1692f. As the basis for her claim that
Hodges Law and Hodges had no authority to collect these charges, Arnett asserts that the

collection charges “assessed by [Equity] were never sanctioned by any agreement between [her]

 

'3 Hodges Law and Hodges attach two documents to the Second Motion to Dismiss:

(1) the “Belfair . . . Declaration of Covenants;” and, (2) the “Assessment Collections Policy.”
(See Mem. Supp. Second Mot. Dismiss Exs. A-B, ECF Nos. 14-1—14-2.) Hodges Law and
Hodges argue that these documents demonstrate that “[b]ecause the Declaration and Assessment
Collections Policy provide the basis for the various fees sought by Equity Experts, it cannot be
said that the charges lack basis in violation of § 1692f of the FDCPA.” (Mem. Supp. Mot.
Dismiss 6.)

Arnett counters that the Court should not consider these documents in deciding the
Second Motion to Dismiss because she did not refer to them in the Amended Complaint and
Hodges Law and Hodges attach “these documents to argue their defense that they had a legal
basis to collect certain fees from Plaintiff.” (Resp. Second Mot. Dismiss 4-5, ECF No. 15
(emphasis in original).)

Generally, a court ruling on a Rule 12(b)(6) motion to dismiss looks only to the face of
the Complaint, although “a court may consider official public records, documents central to
plaintiff's claim, and documents sufficiently referred to in the complaint [without converting a
Rule 12(b)(6) motion into one for summary judgment] so long as the authenticity of these
documents is not disputed.” Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396-97 (4th Cir. 2006)
(citations omitted). These documents likely qualify under the Witthohn exception. But because
the Court concludes that Arnett fails to plead sufficient factual allegations to plausibly state a
claim against Hodges Law or Hodges, the Court need not address whether or not these
documents authorized the fees.
Case 3:18-cv-00370-MHL Document 17 Filed 07/02/20 Page 9 of 10 PagelD# 112

and her HOA, nor any agreement between [Equity] and the HOA.”!* (Am. Compl. 421.) Amett
also repeats her contention that Hodges Law and Hodges violated § 1692f “by attempting to
collect charges which were never paid over to any attorney or third party.”!5 Ud. $22.) Such
“naked assertions of wrongdoing necessitate some factual enhancement within the complaint to
cross the line between possibility and plausibility of entitlement to relief.”!® Francis, 588 F.3d at

193. Because Arnett’s Amended Complaint!’ again omits the factual allegations necessary to

 

14 Arnett neither provides factual assertions about the existence or absence of the relevant
agreement, nor does she explain why no basis in law exists to charge her these fees.

'5 Even given a chance to do so, Amett adds no facts regarding these charges. Rather,
she again proffers conclusory statements which are insufficient to achieve facial plausibility. See
Twombly, 550 U.S. at 556. Arnett chose not to correct deficiencies in her original Complaint that
were identified in the September 4, 2019 Memorandum Opinion. As noted, the Amended
Complaint fails to specify the relevant connections among Hodges, Hodges Law, Belfair, and/or

Equity.

16 Arnett contends that because she does not allege fraud or mistake, the applicable
pleading standards do not require her to plead any additional facts. Although the higher pleading
standard of Federal Rule of Civil Procedure 9(b) does not apply to Amett’s claims, she must still
plead sufficient factual allegations to plausibly raise a claim against the named defendants. See
Iqbal, 556 U.S. at 678. A claim is “facially plausib[le] when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the [named] defendant is liable for the
misconduct alleged.” Jd, The facts alleged in the Amended Complaint refer only to Belfair and
Equity, neither of whom Arnett names as a defendant in, or a party to, this suit. Even read
favorably, Arnett simply fails to plausibly identify how Hodges Law and Hodges have any
connection to her FDCPA claims.

'7 As she did earlier, Arnett improperly seeks to expand on the allegations in her
Amended Complaint by adding factual assertions in her Response to the Motion to Dismiss.
Specifically, in her Response, Arnett suggests that the titles of the fees Equity charged her do not
match the titles listed in the Declaration and Assessment Collections Policy. (Resp. Second Mot.
Dismiss 7, ECF No. 15.) “[I]t is axiomatic that [a] complaint may not be amended by the briefs
in opposition to a motion to dismiss,” Mylan Labs, Inc. v. Akzo, N.V., 770 F. Supp. 1053, 1068
(D. Md. 1991) (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir.
1984)), so the Court will not consider any new factual allegations Arnett presented in her
Response in deciding the Second Motion to Dismiss. In any event, the addition would be of no
moment. These assertions would offer no insight into why Hodges Law or Hodges could be
liable in this case.
Case 3:18-cv-00370-MHL Document17 Filed 07/02/20 Page 10 of 10 PagelD# 113

plausibly support her § 1692f claim, the Court will grant the Second Motion to Dismiss Arnett’s
§ 1692f claim with prejudice.
IV. Conclusion
For the foregoing reasons, the Court will grant the Motion to Dismiss, (ECF No. 13), and
dismiss Arnett’s Amended Complaint, (ECF No. 12), with prejudice.

An appropriate order shall issue.

    
  

M.H
United Stales

Date: 1/2/2020

Richmond, Virginia

10
